 8:20-cv-00209-RGK-PRSE Doc # 28 Filed: 10/21/20 Page 1 of 1 - Page ID # 572




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RODRIGO A. ORTEGA,

                   Petitioner,                              8:20CV209

      vs.
                                                             ORDER
SCOTT R. FRAKES,

                   Respondent.


      IT IS ORDERED that:

       (1) Respondent’s Motion for Extension of Time (First Request) (Filing 27)
is granted.

     (2) Respondent’s reply brief as to Filing 19 shall be filed on or before
November 16, 2020.

      (3) As to Filing 19, the Clerk of Court shall term the CM/ECF response
due date and shall update the reply due date to November 16, 2020.

      Dated this 21st day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
